Order, Supreme Court, Bronx County (Hansel McGee, J.), entered March 30, 1990, which denied defendant’s motion for summary judgment, unanimously affirmed, with costs.
Michele Gibbs, then 17 years of age, was allegedly attacked in an elevator by a dog owned by a tenant in premises owned by defendant Grenadier Realty Corp. When the attack took place, the dog, a "pit bull”, was unleashed and unsupervised.
In opposition to defendant’s motion for summary judgment, plaintiff and her mother averred that the landlord, through its agents/employees, was aware not only of the dog’s presence in the building, but also knew that the dog was allowed to roam loose in the building’s lobby and nearby grounds without a leash, in violation of the building’s House Rules, and that on numerous occasions, the dog was observed by the landlord’s employees/agents barking at and attacking a stick in a "vi*172cious manner.” These contentions raise issues of fact as to whether defendant had prior knowledge of the dog’s vicious propensities, and of the fact that it was allowed to roam the premises without restraint, so as to impose liability on the defendant. Concur—Milonas, J. P., Rosenberger, Kassal and Rubin, JJ.